Exhibit 10.2

 

 

EXECUTION VERSION

 

FIRST AMENDMENT TO REGIONAL MANUFACTURING AGREEMENT

 

This First Amendment to Regional Manufacturing Agreement (this “Amendment”) is
entered into on April 28, 2017 (the “Effective Date”), by and between The
Coca-Cola Company, a Delaware corporation (“Company”), and Coca-Cola Bottling
Co. Consolidated, a Delaware corporation (“Bottler”). Capitalized terms used but
not otherwise defined herein shall have the respective meanings ascribed thereto
in the Agreement (as hereinafter defined and as amended hereby).

RECITALS

 

WHEREAS, Company and Bottler are parties to that certain Regional Manufacturing
Agreement (the “Agreement”), having an effective date of March 31, 2017; and

WHEREAS, Company and Bottler now wish to amend the Agreement as set forth
herein.

NOW, THEREFORE, in consideration of these promises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1.The parties hereto hereby amend the Agreement by adding the following to
Exhibit A (Regional Manufacturing Facilities): “Twinsburg, OH”.

2.Other than as expressly amended by this Amendment, the Agreement will continue
in effect in accordance with its terms.

3.This Amendment shall be governed by and construed in accordance with the laws
of the State of Georgia, without regard to principles of conflict of laws.

4.This Amendment may be signed in counterparts, which together shall constitute
one agreement.

 

[Signature Page Follows]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment by their
duly authorized representatives as of the date first written above.

 

 

 

THE COCA‑COLA COMPANY

 

 

 

 

 

 

 

By:

/s/ J. A. M. Douglas, Jr.

 

 

Authorized Representative

 

 

 

 

 

 

 

 

 

 

COCA‑COLA BOTTLING CO. CONSOLIDATED

 

 

 

 

 

 

 

By:

/s/ Lawrence K. Workman, Jr.

 

 

Authorized Representative

 

 

 

 

Signature Page to Amendment to Regional Manufacturing Agreement